DETAILED ACTION
1.	Applicant's amendment filed on April 1, 2021 has been entered.  Claims 1-23 are pending.  Claims 7, 14, and 20 are cancelled and claims 21-23 are newly added by the applicant. This is a Corrected Notice of Allowability to correct and renumber the set of allowed claims accordingly.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed April 1, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-6, 8-13, 15-19, and 21-23 are allowed for the reasons argued by Applicants on pages 8-10 of Remarks, filed April 1, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Dandu; Srinivas et al. (US 9202039 B2) discloses a method implemented on a computing device provides for identifying the device and/or a user to an application on the device. The method comprises receiving a function call for a public identifier, responding to the function call, performing a hash operation and returning the public identifier. Responding to the function call comprises requesting a publisher ID from a first memory location within the device and requesting a private ID from a second memory location. Performing a hash operation on the publisher ID and the private ID creates the public identifier. The public identifier is then returned to the application. A method of allowing a developer to test an application on a mobile device or emulator is also described. A mobile device programmed to return a public identifier to an application is also described.
The prior art of record LeBlanc; Chelsea J. et al. (US 8942729 B2) discloses methods, program products, and systems for location-based reminders are disclosed. A first user device can receive an input specifying that a reminder be presented at a given 
The prior art of record Mebed; Amr Mohamed (US 9189606 B2) discloses the subject disclosure relates to systems and methods for providing privacy for information. In one non-limiting embodiment, a system includes an environment monitoring component configured to monitor an aspect of an environment; and a privacy component configured to: determine whether factors associated with the environment are triggered; and obscure access or provide access to data or a program associated with the factors based on determining that the factors are triggered. Factors can be based on the time and the location or network connectivity of a device associated with the system, the detected presence or absence of an authorized person other than the user logged into the device or the privacy state of the user logged into the device. Motion detectors, cameras, biometric sensors and other devices can be employed in the determination of whether to provide or obscure access to the information.
The prior art of record MANNING; WILLIAM (US 20160191243 A1) discloses an out-of-band Domain Name System (DNS) security technique uses a cryptographic blockchain for securing and validating DNS data in a chain of custody that exists outside the DNS namespace, allowing validated access to cached DNS information without requiring real-time access to root servers.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Dandu; Srinivas et al. (US 9202039 B2), in view of LeBlanc; Chelsea J. et al. (US 8942729 B2), in view of Mebed; Amr Mohamed (US 9189606 B2), and further in view of MANNING; WILLIAM (US 20160191243 A1), do not disclose these specific limitations of generating, at the management server, an event file reflecting the access of the private data; storing the event file as part of an event log in a database accessible to the management server; causing the user device to display a graphical element summarizing the detected access; providing the event file to the user device for display to the user; receiving a feedback message from the user device, the feedback message being generated based on a user selection condoning or disapproving of the private access; and aggregating the feedback message with other feedback messages received from other user devices to recommend whether to change a data access policy related to the private data, wherein the recommendation is sent to an administrator (emphasis added), as set forth in claim 1, similar to claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        April 18, 2021